Citation Nr: 1538930	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected headache condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his migraine headache condition presented with frequent, prostrating attacks productive of economic impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for migraine headache condition have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, the Veteran was granted service connection for a headache condition in April 2007 and was assigned a noncompensable rating.  The Veteran did not perfect an appeal and this rating decision became final.  In December 2009, he submitted an increased rating claim.  A March 2010 rating decision continued the noncompensable rating.  An August 2014 rating decision then assigned a 30 percent rating, effective December 21, 2009, the date of the increased rating claim.  

The Veteran now contends that his service-connected headache condition warrants a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Under Diagnostic Code 8100, migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Id. 

During the Veteran's May 2015 Board hearing, he testified that he had incapacitating headaches approximately three to five times per month.  He stated that during these headaches, he becomes nauseated and that he has to stay in bed.  He testified that if he has a headache at work, he cannot drive home and his wife must come to pick him up from work.  He further stated that he takes time off of work approximately two to three times per month due to headaches and that he misses work approximately 25 to 30 times per year due to headaches.  He said that his headaches can last approximately two to three days.  

The Veteran also submitted evidence from work which illustrates that he takes several hours of sick leave per month.  Moreover, the Veteran's wife submitted a May 2015 lay statement in which she stated that she has to pick her husband up from work when he has a headache because he is incapable of driving while he has a headache.  She stated that she had to pick him up from work approximately two times in 2013, four times in 2014, and once so far in 2015.  She further stated that the Veteran is confined to his bed when he has a headache.  

A February 2010 VA examination report noted that the Veteran left work early approximately ten times in the last year due to headaches.  A December 2012 VA examination report noted that the Veteran was sensitive to light and smell and that his headaches would last approximately two to three days.  It was noted that he has incapacitating headaches with nausea and vomiting.  He also has changes in vision during his headaches.  The examiner noted that the Veteran has increased absence from work due to headaches.  

Although the December 2012 and June 2014 VA examination reports noted that the Veteran has only one prostrating headache per month, the Board finds the statements from the Veteran and his wife regarding three to five prostrating headaches per month to be competent and credible.  

Moreover, the Board finds it significant that the June 2014 VA examination report noted that the Veteran's headache condition is productive of severe economic inadaptability.  This is supported by the Veteran's report of sick leave from his employment.  The Board notes that the Court in Pierce v. Principi stated that chapter 38 of the C.F.R. does not define "inadaptability" and that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  18 Vet. App. 400, 445-46 (2004).

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 50 percent disability rating under diagnostic code 8100.  A 50 percent disability rating is the maximum schedular rating available under Diagnostic Code 8100.  During the May 2015 Board hearing, the Veteran testified that the grant of a 50 percent rating would satisfy his appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, a discussion regarding whether the Veteran's headache condition warrants extraschedular consideration is not required.  
    
The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is employed on a full-time basis.  Moreover, the Veteran testified during the May 2015 Board hearing that the issue of entitlement to a TDIU is not before the Board.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a 50 percent rating for service-connected headache condition is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


